 1 David Poore Turner
   SBN 192541
 2 Brown | Poore LLP
   1350 Treat Blvd,, Suite 420
 3 Walnut Creek, California 94597
   (925) 943-1166
 4 dpoore@bplegalgroup.com

 5   Attorneys for Plaintiff
     DANTE MICHELUCCI
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   DANTE MICHELUCCI,                                    No. 4:18-cv-05144-HSG
12                  Plaintiff,                            URGENT STIPULATED SECOND
                                                          REQUEST TO ADJUST BRIEFING
13   v.                                                   SCHEDULE FOR DEFENDANT’S MOTION
                                                          TO DISMISS THE AMENDED
14   COUNTY OF NAPA, et al.,                              COMPLAINT
15                  Defendant.
16

17          Plaintiff Dante Michelucci and Defendant County of Napa (collectively, the “Parties”)
18   present the following second stipulation seeking an adjustment of the current briefing schedule on
19   Defendant County of Napa’s Motion to Dismiss the First Amended Complaint, which is currently set
20   for hearing on February 21, 2019.
21          The parties agree that there exists good cause to adjust the opposition and reply dates for the
22   pending motion. As the parties advised the Court at the last stipulation, Plaintiff’s Counsel was
23   hospitalized at the San Francisco Veterans Administration (“VA”) hospital in late-October, which
24   later resulted in significant complications during the first few weeks of November. Upon the parties’
25   stipulation, the Court adjusted the briefing schedule. (Doc. No. 31)
26          On Monday, November 26, 2018, Plaintiff’s Counsel was re-admitted back to the VA
27   emergency room due to further complications, which resulted in Plaintiff’s Counsel’s admission to
28   the VA hospital that same day. Plaintiff’s Counsel is currently undergoing aggressive treatment at
                                                      1
     SECONDSTIPULATION TO ADJUST BRIEFING SCHEDULE                                        4:18-cv-05144-HSG
     ON MOTION TO DISMISS THE AMENDED COMPLAINT
 1   the VA, and Plaintiff’s Counsel’s medical providers have advised him that he will discharged to
 2   home within the next few days.
 3          As Plaintiff’s response/opposition to the motion to dismiss is due on Friday, November 30,
 4   2018, the parties stipulate and agree to the following adjustment to the current briefing schedule:
 5               Opposition Due Date: December 21, 2018
 6               Reply Brief Due Date: January 4, 2019
 7               Hearing Date: Remains the Same on February 21, 2019
 8          No party would suffer any prejudice if this request were granted, and this request is not being
 9   made for the purposes of delay, or the disruption of judicial economy.
10          SO STIPULATED.
11

12   Dated: November 28, 2018                                 BROWN | POORE LLP
13                                                  By:                    //s//David Poore Turner
                                                              David Poore Turner
14                                                            Attorneys for Plaintiff Dante Michelucci
15
     Dated: November 28, 2018                       HIRSCHFELD KRAEMER LLP
16

17                                                  By:                    //s//Carmen Plaza De Jennings
                                                              Carmen Plaza De Jennings
18                                                            Attorneys for Defendant County of Napa
19

20
                              CIVIL LOCAL RULE 5-1(i)(3) ATTESTATION
21
            I hereby attest that concurrence in the filing of this document has been obtained from each of
22
     the other signatories to this document.
23
     Dated: November 28, 2018                      Respectfully Submitted,
24
                                                   By: ____//s//David Poore Turner
25

26

27

28
                                                          2
     SECONDSTIPULATION TO ADJUST BRIEFING SCHEDULE                                           4:18-cv-05144-HSG
     ON MOTION TO DISMISS THE AMENDED COMPLAINT
 1                                       [PROPOSED] ORDER
 2          GOOD CAUSE SHOWING, the Stipulation is GRANTED.
 3
            IT IS HEREBY ORDERED that the briefing schedule is adjusted for Defendant’s Motion to
 4
     Dismiss the Amended Complaint. The new briefing schedule for the Opposition and Reply briefs
 5
     shall be due on the following dates: Opposition Due Date: December 21, 2018; Reply Due Date:
 6
     January 4, 2019. The hearing date remains the same.
 7

 8          SO ORDERED.
 9   Dated: November __,
                     29 2018
                     29,                                ___________________________________
10                                                      UNITED STATES DISTRICT COURT
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
     SECONDSTIPULATION TO ADJUST BRIEFING SCHEDULE                                  4:18-cv-05144-HSG
     ON MOTION TO DISMISS THE AMENDED COMPLAINT
